DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1, 5, and 7 are acknowledged by the Examiner. 
	Applicant’s cancelation of claims 2-4, and 6 is acknowledged by the Examiner. 
	Applicant’s amendment of the specification is acknowledged by the Examiner. 
	Applicant’s amendment of claims 1, 5, and 7, and the cancelation of claims 2-4, and 6 have overcome the previous rejection under 35 U.S.C. 112(b). Therefore, the rejection under 35 U.S.C. 112(b) of claims 1-7 is withdrawn. 
	Applicant’s amendment of the specification has overcome the previous specification objection. Therefore, the specification objection is withdrawn. 
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.  
With regards to Applicant’s arguments that the references of Nagaoka, Chun-Hao and Liang fails to disclose the elastic fixing band, and there are no facts of record which support the assertion that one of ordinary skill would have been motivated from Liang to modify the invention. Examiner respectfully disagrees and asserts that Examiner has established why one of ordinary skill would look to Liang to modify the device as disclosed by Nagaoka as modified by Chun-Hao in stating it would have been obvious to one of ordinary skill in the art to have added the elastic fixing bands of Liang in order to have provided an improved waist support tab that would add the benefit of strengthening the contraction force of the outer elastic band and create a more obvious fixing effect (see Liang [0013]).
In regards to Applicant’s arguments regarding the Taichi stones, Examiner respectfully disagrees and asserts that the reference Chun-Hao teaches stones that provide the same effect as Applicant’s disclosure, and the processing method was held to be a product by process limitation which as set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a middle section of the waist support tab” in line 8. This limitation is considered to be unclear due to the fact that a middle section of the waist support tab has already been presented in line 4 of the claim. Thus, it is unclear as to if this is the same middle of the waist support tab or a different middle of the waist support tab. For the purpose of examination, Examiner will interpret these middles of the waist support tab as being the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka (US 5,782,781) in view of Chun-Hao (TW M536045U), Liang (CN 202051888 U), and “Learning Geology: Jasper” (2016; http://geologylearn.blogspot.com/2016/12/jasper.html) and “The Healing Powers of Jasper” (2012; https://www.jewelrynotes.com/jasper-healing-properties/).
In regards to claim 1, Nagaoka discloses A waist, hip and pelvis adjustment belt (belt as seen in figure 14; see [Col 6 ln 13-15]), comprising: 
a waist, hip and pelvis adjustment belt assembly (54, 56; see [Col 6 ln 13-15]; see figure 14), having a waist binding strap body (main body of 54; see [Col 6 ln 13-15]; see figure 14), an extending and connecting strap body (14; see [Col 5 ln 20-24]; see figure 14), and a hip lifting and binding strap body (main body of 56; see [Col 6 ln 13-15]; see figure 14), and the waist binding strap body (main body of 54) having a waist support tab (as indicated by A in annotated figure 14 below, section A is construed to be a tab due to Applicant’s own Tab defining a tab only in location as being in the center of the waist binding strap body) disposed at a middle section thereof (see annotated figure 14 below), a pair of elastic stretching and fixing straps (left and right 58; see [Col 2 ln 24]; see figure 14; see [Col 6 ln 20-25] in reference to strap elasticity to bind the human body) extended outwardly from both sides of the waist support tab (A; see figure 14 that 58 extends outwardly from A), and each of the elastic stretching and fixing straps (left and right 58;) having a fixed binding portion (60; see [Col 6 ln 13-15]; see figure 14), and the extending and connecting strap body (14) having a top integrally coupled with the waist support tab (A) of the waist binding strap body (main body of 54; see figure 14), and a bottom integrally coupled with the hip lifting and binding strap body (main body of 56), and the hip lifting and binding strap body (main body of 56) having a pair of elastic lifting and fixing strap (left and right elastic and lifting straps as indicated by B and C in annotated figure 14 below; see [Col 6 ln 20-25] in reference to strap elasticity to bind the human body) extended outwardly from both sides thereof (see figure 14), and each of the elastic lifting and fixing straps (B and C) of the hip lifting and binding strap body (main body of 56) having a fixed binding portion (60; see [Col 6 ln 13-15]; see figure 14).

    PNG
    media_image1.png
    484
    979
    media_image1.png
    Greyscale

Nagaoka does contemplate the inclusion of accommodating spaces for magnetic or chiropractic devices and pockets for holding said devices as suggested by the disclosure of Nagaoka (see [Col 6 ln 20-37]) however, Nagaoka does not explicitly disclose, the waist support tab including a plurality of accommodating spaces, and 
a plurality of ore bodies, which are Taichi stones, distributed and accommodated in the plurality of accommodating spaces of the waist support tab disposed at the waist binding strap body of the waist, hip and pelvis adjustment belt assembly.
However, Chun-Hao teaches an analogous waist binding strap body (1; see Page [0002]; see figure 1) comprising an analogous waist support tab (11; see Page [0003]; see figure 1), and, an analogous elastic fixing strap (3; see Page [0003]; see figure 1) extending from each side of the waist support tab (11) further comprising the waist support tab (11) including a plurality of accommodating spaces (111; see Page [0003]; see figure 1), and 
a plurality of ore bodies (22; see Page [0003]; see figure 1; 22 is defined as being a magnet, therefore is an ore body), which are Taichi stones (see Page [0001] in reference to the magnets radiating far infrared light, which as defined in Applicant’s specification [0005] is the only requirement for being considered a “taichi stone”, thus the magnets are construed to be “taichi stones”), distributed and accommodated in the plurality of accommodating spaces (111) of the waist support tab (11) disposed at the waist binding strap body (1) for the purpose of providing accommodating spaces and ore bodies which release far infrared light that conditions the magnetic field of the human body for magnetic therapy and promotes the user’s metabolism in that area (see page [0002]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waist support tab as disclosed by Nagaoka by including the plurality of accommodating areas, and the ore bodies as taught by Chun-Hao in order to have provided an improved waist support tab that would add the benefit of providing accommodating spaces and ore bodies which release far infrared light that conditions the magnetic field of the human body for magnetic therapy and promotes the user’s metabolism in that area (see page [0002]).
Nagaoka as now modified by Chun-Hao does not disclose wherein the waist support tab having a pair of waist auxiliary binding strap extended from both sides of a middle section of the waist support tab, and each of the waist auxiliary binding straps have a fixed binding portion, and the fixed binding portions of the waist auxiliary binding straps being bound and fixed with each other, and the fixed binding portions of the waist auxiliary binding straps are male and female buckles of male and female connectors of a hook-and-loop tape respectively. 
However, Liang teaches an analogous waist, hip, and pelvis adjustment belt (device as seen in figure 1) comprising an analogous waist support tab (15; see [0021]; see figure 2) wherein the waist support tab (15) having a pair of waist auxiliary binding straps (left and right 7; see [0021]; see figure 2) extended from both sides of a middle section of the waist support tab (15; see figure 2), and each of the waist auxiliary binding straps (left and right 7) have a fixed binding portion (left and right 8; see [0021]; see figure 2), and the fixed binding portions (left and right 8) of the waist auxiliary binding straps (left and right 7) being bound and fixed with each other (see figure 3), and the fixed binding portions (left and right 8) of the waist auxiliary binding straps (left and right 7) are male and female buckles of male and female connectors of a hook-and-loop tape respectively (see Liang [0021] in reference to 8 being a buckle; see Liang figure 3 in reference to the left and right 8 being engaged with one another, while not explicitly stated, one of ordinary skill in the art would recognize that corresponding Buckle attachments require male and female portions to fasten in the engagement as described in [0013] and seen in figure 3) for the purpose of strengthening the contraction force of the outer elastic band and create a more obvious fixing effect (see [0013]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waist support tab as disclosed by Nagaoka as now modified by Chun-Hao by including the waist auxiliary binding strap extending from both sides of the middle section of the waist support tab comprising fixed binding portions as taught by Liang in order to have provided an improved waist support tab that would add the benefit of strengthening the contraction force of the outer elastic band and create a more obvious fixing effect (see [0013]).
Nagaoka as now modified by Chun-Hao, and Liang does not disclose wherein the taichi stone is formed by a silicon dioxide mineral with a purity of 70-90%, and the silicon dioxide mineral contains trace elements selected from the group of diamond, nickel, manganese, copper, iron, and selenium, and a high-pressure molding machine is used to perform high-pressure molding by a pressure of 3 tons, and a high-temperature sintering device is used to produce the ore bodies with a high temperature of 1300 degrees, so that the ore body will release far infrared light to generate a resonance frequency.
However, “Learning Geology: Jasper” teaches that Jasper is a stone formed by a silicon dioxide mineral with a purity of 70-90% (see section titled “Identifying Jasper” in reference to Up to 20% percent of fine dense jasper can be composed of foreign materials, thus meaning Jasper has a purity of 80% silicon dioxide, and 20% foreign substances) also containing trace elements selected from the group of diamond, nickel, manganese, copper, iron, and selenium (see section titled “History and Introduction” in reference to Jasper is often modified by other intruding impurities. As original deposits of silica materials naturally form with fissures and cracks after deposition, they are later filled by other minerals…manganese dioxide) and “The Healing Powers of Jasper” teaches that red jasper has healing properties associated with red jasper are better blood circulation, a healthy heart and liver, and increased physical energy, fertility, and sexuality (see section titled red Jasper). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the taichi stones as disclosed by Nagaoka as now modified by Chun-Hao, and Liang by utilizing jasper minerals which are a silicon dioxide mineral formed of 80% purity silicon dioxide as taught by “Learning Geology: Jasper”, and more specifically red jasper as taught by “The Healing Powers of Jasper” in order to have provided an improved taichi stone that would add the benefit of providing the healing effects associated with red jasper such as better blood circulation, a healthy heart and liver, and increased physical energy, fertility, and sexuality (see “The Healing Powers of Jasper” section titled red Jasper).
Nagaoka as now modified by Chun-Hao, Liang, “Learning Geology: Jasper”, and “The Healing Powers of Jasper” still does not disclose a high-pressure molding machine is used to perform high-pressure molding by a pressure of 3 tons, and a high-temperature sintering device is used to produce the ore bodies with a high temperature of 1300 degrees, so that the ore body will release far infrared light to generate a resonance frequency Nagaoka as now modified by Chun-Hao, “Learning Geology: Jasper”, and “The Healing Powers of Jasper” discloses each and every structural element of the waist, hip and pelvis adjustment belt set forth in claims 1 and 6.
Nagaoka as now modified by Chun-Hao, Liang “Learning Geology: Jasper”, and “The Healing Powers of Jasper” teaches the waist, hip, and pelvis adjustment belt comprising the main structural belt elements, taichi stones, and the composition of the taichi stones (see discussion above for teaching) but is silent as to the method of forming the taichi stones.  The claimed phrase “a high-pressure molding machine is used to perform high-pressure molding by a pressure of 3 tons, and a high-temperature sintering device is used to produce the ore bodies with a high temperature of 1300 degrees, so that the ore body will release far infrared light to generate a resonance frequency” is being treated as a product by process limitation; that is, that the taichi stone is made by a process of high-pressure molding and high-temperature sintering. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Nagaoka as now modified by Chun-Hao, Liang, “Learning Geology: Jasper”, and “The Healing Powers of Jasper” is silent as to the process used to mold the taichi stone, it appears that the product in Nagaoka as now modified by Chun-Hao, Liang, “Learning Geology: Jasper”, and “The Healing Powers of Jasper” would be the same or similar as that claimed; especially since both applicant's taichi stone and the prior art product is made of a stone formed by a silicon dioxide mineral with a purity of 70-90% also containing trace elements selected from the group of diamond, nickel, manganese, copper, iron, and selenium (See Applicant’s Specification Para [0016]).
In regards to claim 5, Nagaoka as now modified by Chun-Hao, Liang, “Learning Geology: Jasper”, and “The Healing Powers of Jasper” discloses the invention as discussed above.
Nagaoka further discloses wherein the fixed binding portions (60) of the elastic lifting and fixing strap (B and C) are male and female buckles or male and female connectors of a hook and loop tape respectively (see [Col 6 ln 13-15] in reference to 60 being Velcro®, while not explicitly stated, one of ordinary skill in the art would recognize that corresponding Velcro® attachments require male and female portions to fasten in the engagement as described in [Col 6 ln 13-15]). 
In regards to claim 7, Nagaoka as now modified by Chun-Hao, Liang, “Learning Geology: Jasper”, and “The Healing Powers of Jasper” discloses the invention as discussed above.
Nagaoka further discloses wherein the fixed binding portions (60) of the elastic stretching and fixing strap (58) of the waist binding strap body (main body of 54) are bound and fixed to each other (see [Col 6 ln 13-15] in reference to fastening together at the front of the abdomen, while not explicitly seen in a figure, it can be seen in figures 2 and 3 the main body of 54 is intended to encircle the user’s abdomen and fasten to itself), and the elastic lifting and fixing straps (see 112b interpretation above; B and C) of the hip lifting and binding strap body (main body of 56) are crossed and stretched and then fixed and combined to the waist binding strap body (main body of 54) by the fixed binding portion (60; see [Col 6 ln 13-20] in reference to attaching 54 to 56 via 60, and adjusting the elastic belts (construed to be stretching) to achieve the best fitting; while crossing of the embodiment of figure 14 not explicitly seen, see figures 2 and 3 that the main body of 56 is intended to be crossed over the main body of 54 prior to fastening together at the front of the abdomen as described in [Col 6 ln 13-15]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786